USCA4 Appeal: 22-1639      Doc: 7         Filed: 09/29/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1639


        In re: ARTHUR LEE HAIRSTON, SR.

                            Petitioner.



                    On Petition for Writ of Mandamus. (3:22-cv-00019-GMG-RWT)


        Submitted: September 12, 2022                               Decided: September 29, 2022


        Before KING, RICHARDSON, and HEYTENS, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Arthur Lee Hairston, Sr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1639      Doc: 7        Filed: 09/29/2022     Pg: 2 of 2




        PER CURIAM:

              Arthur Lee Hairston, Sr., petitions for a writ of mandamus ordering judgment for

        Hairston in his suit currently pending in district court. We conclude that Hairston is not

        entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

        quotation marks omitted). Because Hairston may raise his claims in his currently pending

        suit, the relief sought by Hairston is not available by way of mandamus. Accordingly, we

        deny the petition for writ of mandamus. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                             PETITION DENIED




                                                    2